Citation Nr: 1100644	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-39 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for jungle rot of the 
bilateral feet.

2.  Whether new and material evidence has been received to reopen 
a service connection claim for a left knee condition (claimed as 
lymphadenitis of the left knee), and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946, 
during World War II.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from February 2007 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO), which denied service connection for jungle 
rot of the bilateral feet and determined that new and material 
evidence had not been received to reopen the Veteran's service 
connection claim for a left knee condition (claimed as 
lymphadenitis of the left knee).  The Veteran disagreed with such 
decisions and subsequently perfected an appeal.   

Service connection for a left knee condition (claimed as 
lymphadenitis of the left knee) was previously denied in a May 
1946 rating decision.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal, despite the RO's actions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the 
issues are appropriately captioned as above.  

In November 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The herein reopened issue of entitlement to service connection 
for a left knee condition (claimed as lymphadenitis of the left 
knee) and the issue of entitlement to service connection for 
jungle rot of the bilateral feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1946 rating decision, the RO denied the Veteran's 
service connection claim for a left knee condition (claimed as 
lymphadenitis of the left knee); the Veteran was provided notice 
of the decision and of his appellate rights.

2.  The Veteran did not appeal the May 1946 rating decision, and 
such decision became final.

3.  The evidence received since the RO's May 1946 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating the 
Veteran's service connection claim for a left knee condition 
(claimed as lymphadenitis of the left knee).


CONCLUSIONS OF LAW

1.  The RO's unappealled May 1946 decision that denied service 
connection for a left knee condition (claimed as lymphadenitis of 
the left knee) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the RO's May 1946 rating decision is 
new and material; the claim of entitlement to service connection 
for a left knee condition (claimed as lymphadenitis of the left 
knee) is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim for service connection for a left 
knee condition (claimed as lymphadenitis of the left knee), the 
Board concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran by 
reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a service 
connection claim for a left knee condition (claimed as 
lymphadenitis of the left knee) in May 1946.  In a May 1946 
rating decision, the RO denied service connection for a left knee 
condition (claimed as lymphadenitis of the left knee) on the 
basis that although there is notation of treatment for 
lymphadenitis of the left knee in-service, there is no current 
disability of the left knee, to include lymphadenitis of the left 
knee.  Because the Veteran did not submit a Notice of 
Disagreement to initiate appellate review and a Substantive 
Appeal to perfect an appeal of the RO's May 1946 rating decision, 
that determination became final, based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).  The evidence of record when the RO 
decided the claim in May 1946 included the Veteran's service 
treatment records (STRs) and statements submitted by the Veteran. 

In January 2006, the Veteran sought to reopen his service 
connection claim for a left knee condition (claimed as 
lymphadenitis of the left knee).  See January 2006 Hand-Written 
Statement from the Veteran.  In a February 2007 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the service connection claim for a left knee 
condition (claimed as lymphadenitis of the left knee).  

Evidence associated with the claims file since the prior final 
May 1946 rating decision includes statements and written argument 
submitted by the Veteran, treatment records from the West Palm 
Beach VAMC dated January 2003 to January 2006, a June 2009 QTC 
Examination Report, and a November 2010 Board Hearing Transcript. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for a left 
knee condition (claimed as lymphadenitis of the left knee).  In 
this regard, a January 27, 2006 Primary Care Note from the West 
Palm Beach VAMC and a June 2009 QTC Examination Report, which 
were not of record at the time of the May 1946 rating decision, 
reveals diagnoses of venous insufficiency with mild edema of the 
left leg and degenerative joint disease (DJD) status-post left 
total knee arthroscopy.  As the RO denied service connection for 
a left knee condition (claimed as lymphadenitis of the left knee) 
at least in part on the basis that there was no current left knee 
disability (see May 1946 Rating Decision), the Board finds that 
the evidence received since such decision showing a current 
diagnoses of a left knee disability, variously diagnosed as 
venous insufficiency with mild edema of the left leg and DJD 
status-post left total knee arthroscopy, is new and material for 
the purpose of reopening the service connection claim for a left 
knee condition (claimed as lymphadenitis of the left knee), and 
the claim is reopened.  

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. 3.156(a).  The January 27, 2006 Primary Care Note from 
the West Palm Beach VAMC and the June 2009 QTC Examination 
Report, which reveal a current disability, coupled with the 
previously submitted STRs (which includes a notation of treatment 
for lymphadenitis of the left knee and left knee injury in-
service), are material in that they suggest a relationship 
between the Veteran's current left knee disability and his 
service, and therefore raise a reasonable possibility of 
establishing the claim.  As such, the Board finds that the 
January 27, 2006 Primary Care Note from the West Palm Beach VAMC 
and the June 2009 QTC Examination Report are considered new and 
material for the 


purpose of reopening the service connection claim for a left knee 
condition (claimed as lymphadenitis of the left knee), and such 
claim is reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee condition (claimed as 
lymphadenitis of the left knee) has been received; to this 
extent, the appeal is granted.


REMAND

The Board has herein reopened service connection claim for a left 
knee condition (claimed as lymphadenitis of the left knee).  The 
Veteran also seeks service connection for jungle rot of the 
bilateral feet, which he claims is related to his service.  
Further development is necessary prior to analyzing the claim on 
the merits.  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a disorder noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evidence of record reveals that the Veteran is currently 
variously diagnosed with venous insufficiency with mild edema of 
the left leg, DJD status-post left total knee arthroscopy, and 
subungal fungal infection of the toes disabilities.  See January 
27, 2006 Primary Care Note, West Palm Beach VAMC; June 2009 QTC 
Examination Report.  Further, with regard to the Veteran's 
service connection claim for a left knee condition, the Veteran's 
STRs contain complaints, treatment, and diagnoses of 
lymphadenitis of the left knee after the Veteran suffered a left 
knee injury.  See September 1944 Medical History Report; April 
1946 Report of Physical Examination (Separation Examination 
Report).  The Veteran also claims that he injured his left knee 
when he was practicing maneuvers and landings from an amphibian 
boat off the coast of California.  See January 2006 Hand-Written 
Statement from the Veteran (Claim); November 2010 Board Hearing 
Transcript.  The Veteran's service personnel records indicate 
that his military occupational specialty was a cook.  He 
participated in the occupation of Japan and Iwo Jima Operation 
and his last duty station was at the Marine Corps Base (MCB) in 
San Diego, California.  The Board finds his statements regarding 
in-service left knee injury when he was practicing maneuvers and 
landings from an amphibian boat off the coast of California 
consistent with his service.       

With regard to the service connection claim for jungle rot of the 
bilateral feet, although the Veteran's STRs are negative for 
complaints, treatment, and/or diagnoses of any disability of the 
feet, to include jungle rot and/or subungal fungal infection of 
the toes, he asserts that his bilateral feet disability is 
related to in-service water exposure to his feet during sea 
operations as a cook and resultant itching of the feet.  As 
noted, the Veteran's service personnel records indicate that his 
military occupational specialty was a cook, and his last duty 
station was at the MCB in San Diego, California.  Although the 
STRs are negative for documented in-service evidence of symptoms 
associated with include jungle rot and/or subungal fungal 
infection of the toes, the Board finds his statements regarding 
in-service water exposure to his feet and his symptoms of itching 
while serving as a cook to be consistent with such service.  As 
VA medical opinions regarding whether the Veteran's currently 
diagnosed left knee and bilateral feet disabilities are related 
to his service have not been obtained, the Board finds that a 
remand is required to obtain such opinions.  Based on the 
foregoing, a VA examination is necessary to ascertain whether the 
Veteran's currently diagnosed left knee and bilateral feet 
disabilities are related to his period of active service, to 
specifically include in-service left knee injury and water 
exposure to his feet.  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2010).

The Board also notes that review of the evidence of record 
indicates that the Veteran receives treatment of his bilateral 
feet disability at the VA Medical Center (VAMC) in Worcester, 
Massachusetts.  See November 2010 Board Hearing Transcript.  The 
Veteran's treatment records from the Worcester VAMC are not of 
record, and such records may support his service connection claim 
for jungle rot of the bilateral feet.  VA is, therefore, on 
notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the 
Veteran's treatment records from the Worcester VAMC regarding his 
bilateral feet disability should be obtained and associated with 
the claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his left knee and bilateral 
feet disabilities, including treatment at 
the University of Massachusetts, identified 
by the Veteran at the November 2010 Board 
hearing.  The Veteran should be allowed the 
opportunity to submit these records himself 
or to provide VA authorization to obtain 
any records so identified.  Any additional 
medical records so obtained should be 
associated with the Veteran's VA claims 
folder. 

2.  The AMC/RO should obtain the Veteran's 
treatment records regarding his bilateral 
feet/jungle rot disability from the VA 
Outpatient Clinic in Worcester, 
Massachusetts, and associate these records 
with the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records. 

3.  After completion of the above-requested 
development, the Veteran should  also be 
afforded an appropriate VA medical 
examination to determine the current nature 
and etiology of any left knee and 
bilateral feet disabilities, to include 
his currently diagnosed venous 
insufficiency with mild edema of the 
left leg, DJD status-post left total 
knee arthroscopy, and subungal fungal 
infection of the toes disabilities.

The VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left knee 
disability, to include venous 
insufficiency with mild edema of the 
left leg and DJD status-post left total 
knee arthroscopy, is related to the 
Veteran's service, specifically left knee 
injury in-service and treatment for left 
knee lymphadenitis in-service. 

The VA medical examiner should also render 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral feet 
disability, to include subungal fungal 
infection of the toes, is related to the 
Veteran's service, specifically water 
exposure and symptoms of itching to the 
feet in-service. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs, specifically the September 
1944 Medical History Report and the April 
1946 Report of Physical Examination 
(Separation Examination Report).  The 
claims file should be made available to 
the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with each 
examination and the report should state 
that such review has been accomplished.

4.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claims, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


